Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 1 September 1775
From: Baldwin, Loammi
To: Washington, George

 

Chelsea [Mass.] Sept: 1st 1775
May it Please your Excellecy

Yesterday morning I sent to the Select men of Chelsea desiring them to meet at my Quarters in the Evening of the Same day & they met accordingly I then laid before them the necessity of making some further provision for winter Quarters for the troops Stationed in this Town. They consulted freely with me and desired me to lay before your Excellency a brief account of the troops being Station’d in Chelsea & present accomodations for winter Quarters.
The exposed situation of the Town Induced the Committee of Safty in may last to give orders for a Company to be raised to keep a Guard which was accordingly raised under Capt: Sprague—Some time after General Ward Sent a detachment to remove the Stock from some of the ajacent Islands which brought on Skirmishes which both destressed an[d] endangered the town upon which Genll Ward and Dr Warren upon viewing the Situation of things and Judging it of importance to defend the post ordered a detachment of three companies more to be Stationed at Chelsea which still remain here[.] The inhabitants of Chelsea Seem ready to do as far as their Abilities will possibly admit in their present impoverished Circumstances to accommodate Sd Companies in winter Quarters but are utterly unable to provide for them unless Somthing of the Barrack kind Should be erected for 70 or 80 Men[.] The Select men pray that your Excellency would direct that a Barrack be built Sufficient to contain the above Sd 70 or 80 Men & they will provide for the rest—There are about 36 houses in the town 7 of which are at the Ferry and deserted by the Inhabitants which very much crouds the rest—They plead the Inhabitants are vastly destressed and impoverished by repeated difficulties, Such as Alarms removing their stocks &c.
Considering the Importance of the post for observation and other ways I would beg leave to give it as my opinion that a barrack had better be erected but your Excellencies pleasure Shall be punctually observed by your very humble Servant

Loammi Baldwin

